NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                       2009-5001

                         EUGENE A. FISHER, Trustee,
                    SEYMOUR P. NAGAN IRREVOCABLE TRUST,

                                                     Plaintiff-Appellee,

                                           v.

                                   UNITED STATES,

                                                     Defendant-Appellant.


       Burgess J.W. Raby, Raby Law Office, of Tempe, Arizona, argued for plaintiff-
appellee.

       Judith A. Hagley, Attorney, Appellate Section, Tax Division, United States
Department of Justice, of Washington, DC, argued for defendant-appellant. With her on
the brief were John A. DiCicco, Acting Assistant Attorney General, Gilbert S. Rothenberg,
Acting Deputy Assistant Attorney General, David I. Pincus, and Jonathan S. Cohen,
Attorneys.

Appealed from: United States Court of Federal Claims

Judge Francis M. Allegra
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                    2009-5001

                       EUGENE A. FISHER, Trustee,
                  SEYMOUR P. NAGAN IRREVOCABLE TRUST,

                                                     Plaintiff-Appellee,
                                         v.

                                 UNITED STATES,

                                                     Defendant-Appellant.

                                 Judgment
ON APPEAL from the       United States Court of Federal Claims

In CASE NO(S).           04-CV-1726.


This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (RADER, PLAGER, and MOORE, Circuit Judges).


                         AFFIRMED. See Fed. Cir. R. 36.


                                       ENTERED BY ORDER OF THE COURT



DATE: October 9, 200                   /s/ Jan Horblay
                                        Jan Horblay, Clerk